Exhibit 10.1
UST INC.
1992 STOCK OPTION PLAN
Effective as of May 5, 1992
Restated as of May 5, 1992; December 12, 1996;
January 1, 1999; December 9, 1999; and September 7, 2008
1. Purpose.
UST Inc. (hereinafter referred to as the “Company”) has adopted this UST Inc.
1992 Stock Option Plan (hereinafter referred to as the “Plan”), effective as of
May 5, 1992, subject to approval by stockholders at the annual stockholders’
meeting held on May 5, 1992. The purposes of the Plan are to further the
long-term growth in earnings of the Company by providing incentives to those
employees of the Company and its Subsidiaries (as defined below) who are or will
be responsible for such growth; to facilitate the ownership of Company stock by
such employees, thereby increasing the identity of their interest with those of
the Company’s stockholders; and to assist the Company in attracting and
retaining employees with experience and ability.
2. Administration.
The Plan shall be administered and interpreted by a Stock Option Committee or
any successor committee (the “Committee”) as designated by the Board of
Directors of the Company (the “Board”) of not less than two members as appointed
from time to time by the Board. Each member of the Committee shall be a member
of the Board. Unless otherwise determined by the Board, the Committee shall
consist solely of members who are “nonemployee directors” within the meaning of
Rule 16b-3, as from time to time amended, promulgated under Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and who are
“outside directors” within the meaning of Section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”). The Committee shall have full authority
to establish guidelines for the administration of the Plan and to make any other
determination it deem necessary to administer the Plan, which determinations
shall be binding and conclusive on all parties.
3. Eligibility.
Any employee of the Company or a Subsidiary (as defined herein) or an affiliate
(whether or not incorporated) of the Company who is determined by the Committee
to be making or to be expected to make a contribution to the success of the
Company (an “Employee”) shall be eligible to receive grants of stock options
under this Plan. For the purposes of this Plan, a Subsidiary shall be deemed to
be any company of which the Company owns, directly or indirectly, fifty percent
(50%) or more of the stock. No employee may be granted options covering more
than 250,000 shares of Common Stock (as defined in Section 4 hereof) during any
fiscal year of the Company, commencing with the Company’s 1997 fiscal year.

 

 



--------------------------------------------------------------------------------



 



4. Stock.
(a) A maximum of 15,400,000 shares of the common stock of the Company, par value
$.50 per share (“Common Stock”), shall be reserved for issuance in accordance
with the terms of the Plan. Such reserved shares may be authorized but unissued
shares or any issued shares which have been acquired by the Company and are held
in its treasury, as the Board may from time to time determine.
(b) If any change in the outstanding shares of Common Stock occurs or takes
effect on or after December 19, 1991, through declaration of stock or other
dividends or distributions with respect to such shares, through restructuring,
recapitalization or other similar event or through stock splits, change in par
value, combination or exchange of shares, or the like, then the number and kind
of shares reserved for options, the number and kind of shares subject to
outstanding options and the option price, as appropriate, of such optioned
shares shall be adjusted as necessary to reflect equitably such change;
provided, however, that any fractional shares resulting from such adjustment
shall be eliminated.
(c) If an option granted under this Plan is surrendered, expires, lapses or for
any other reason ceases to be exercisable in whole or in part, the shares which
were subject to any such option, but as to which the option ceases to be
exercisable, shall again be available for the purposes of this Plan; provided,
however, that to the extent any option is cancelled pursuant to the provisions
of Section 7 hereof, the shares subject to such option shall no longer be
available for the purposes of this Plan.
5. Granting of Options.
(a) The Committee may grant incentive stock options (“Incentive Stock Options”)
(within the meaning of Section 422 of the Code), or options which do not qualify
as Incentive Stock Options (“Nonstatutory Stock Options”), or both, as follows:
(i) Incentive Stock Options may be granted to any Employee, provided that the
aggregate Fair Market Value (determined as of the effective date of grant of the
Incentive Stock Option) of the shares of Common Stock with respect to which
Incentive Stock Options (under all plans of the Company and its Subsidiaries)
become exercisable for the first time by an Optionee during any calendar year
may not exceed $100,000. The effective date of a grant shall be the day on which
the Committee adopts a resolution expressly granting an option, unless such
resolution expressly provides for a specific later effective date. Any options
granted in excess of such limitation shall be treated for all purposes as
Nonstatutory Stock Options.
(ii) Nonstatutory Stock Options may be granted to any Employee without regard to
the limitations stated in subparagraph (i) hereof.
(b) The option price per share for each option granted shall be determined by
the Committee and shall not be less than the Fair Market Value of the shares on
the date the option is granted. Effective prior to January 1, 2005, for purposes
of this Plan, the Fair Market Value of such shares on any given day shall be the
average of the high and low sales prices per share of Common Stock as reported
on the New York Stock Exchange Composite Tape for such date, or, if there was no
trading of Common Stock on such date, for the next preceding date on which there
was trading. Effective on and after January 1, 2005, for purposes of this Plan,
the Fair Market Value of such shares on any given day shall be the average of
the high and low sales prices per share of Common Stock as reported on the New
York Stock Exchange Composite Tape for such date, or, if there was no trading of
Common Stock on such date, for the next preceding date on which there was
trading, or, alternatively, in the discretion of the Committee in the case of an
option that is intended to be exempt from Section 409A of the Code, fair market
value as determined by the Committee in accordance with Section 409A of the
Code.

 

2



--------------------------------------------------------------------------------



 



6. Exercise of Option.
(a) Each option shall be granted for, and by its terms shall not be exercisable
after the expiration of, a period of ten years from the date the option is
granted or such lesser period as the Committee may determine.
(b) No option shall be transferable other than by will or the laws of descent
and distribution, and each option shall be exercisable during the Employee’s
lifetime only by him or by his guardian or legal representative.
(c) Subject to the provisions of Section 7 hereof and of paragraph (e) of this
Section 6, no option shall be exercisable by its terms prior to the expiration
of the one-year period beginning on the date of its grant. An option shall
become exercisable over a period of one to five years, in ratable installments
or otherwise, such period and method to be determined by the Committee. Subject
to the first sentence of this Section 6(c), the Committee may accelerate the
exercisability of any option or portion thereof at any time. An option may be
exercised either for the total number of shares stated in the grant or, from
time to time, for less than the total number, in multiples of 100 shares;
provided, however, if an option holder makes a “hardship withdrawal” pursuant to
Section 6.02 (Option V) of the UST Inc. Employees’ Savings Plan, such holder’s
right of exercise shall be suspended during the 12-month period beginning on the
date of such withdrawal, except that this proviso shall not apply if for any
reason such suspension is not required under Section 401(k) of the Code or any
final regulations issued thereunder.
(d) Each exercise of an option, in whole or in part, shall be effected by a
notice in writing to the Company, accompanied by one of the following:
(i) by payment in cash of the full option price of the shares purchased;
(ii) if authorized by the Committee, by tendering to the Company, in whole or in
part, in lieu of cash, shares of Common Stock owned by such purchaser,
accompanied by the certificates therefore registered in the name of such
purchaser and properly endorsed for transfer, having a Fair Market Value equal
to the cash exercise price applicable to the portion of such option being so
exercised; or

 

3



--------------------------------------------------------------------------------



 



(iii) if the purchaser is an employee of the Company or a Subsidiary or
affiliate at the time of purchase, by payment in cash of at least $1.00 per
share, with the remainder of the option price being borrowed from the Company as
described below. In such case the Company, unless otherwise determined by the
Committee, will lend to such purchaser an amount up to the excess of the full
option price of the shares purchased over such down payment, but not more than
the excess of such price over the par value of such shares, such loan to be
evidenced by the purchaser’s delivery to the Company of his unconditional
promissory note to pay the amount of the loan within ten years, in such manner
as is determined by the Committee. Any such note shall be dated the date of the
notice of exercise of the option, shall provide for the payment of equal
installments of principal through appropriate payroll deductions or on an
annual, semiannual or quarterly basis, as selected by the purchaser, shall
provide for the quarterly payment of interest on such indebtedness at the
applicable federal rate in effect under Section 1274(d) of the Code on the date
on which the loan was made, compounded semiannually (or the equivalent thereof),
or if no such rate is in effect, 8% or such other rate as the Committee may
determine is necessary to comply with the requirements of applicable law, and
shall be in such form and contain such other provisions as the Committee may
determine from time to time. If the employment of the purchaser is terminated by
reason of his death or “disability,” as defined in the Company’s Long-Term
Disability Plan (“Disability”), or upon his “retirement” from the Company, as
defined in any employee retirement plan of the Company in which the purchaser
participates (“Retirement”), or if the Committee otherwise consents, any unpaid
balance of such indebtedness shall become due and payable on the earlier to
occur of (A) five years after the date of such termination, or (B) ten years
after the date of purchase, unless otherwise determined by the Committee. If the
employment of the purchaser is terminated for any other reason, any unpaid
balance of such indebtedness shall become due and payable three months from the
date of such termination, unless otherwise determined by the Committee.
In connection with any such loan, the purchaser shall deposit with and pledge to
the Company the certificate or certificates evidencing all of the shares so
purchased, to be held by the Company as collateral security for such loan. Cash
dividends paid on shares held by the Company as security shall be paid to the
purchaser. Voting rights and other stockholders’ rights with respect to all
shares shall vest in the purchaser although the shares are held by the Company
as security. Upon default in the payment of principal or interest on a loan
provided for in this subparagraph (iii), the Company, to the extent then
permitted by law and without demand or notice to the debtor, may sell any
pledged shares through the facilities of the New York Stock Exchange (or other
Exchange upon which the Company’s shares may then be listed) for the benefit of
the debtor and apply the net proceeds of such sale to the then unpaid principal
and interest on such loan, and any remainder of such proceeds shall be paid to
the debtor.
(e) Termination of Employment.
(i) Death, Disability and Retirement. If the employment of an option holder is
terminated by reason of his death or Disability, or upon his Retirement, or for
any other reason if the Committee so determines, all outstanding options then
held by such option holder that have not theretofore become exercisable
according to their terms (“Unexercisable Options”) shall become exercisable as
of the date of such termination of employment.

 

4



--------------------------------------------------------------------------------



 



(ii) Cause. With respect to any option granted on or after December 12, 1996
(“New Option”), if (A) the employment of the option holder is terminated for
Cause (as defined in paragraph (iv) of this Section 6(e)); or (B) after the
option holder’s termination of employment with the Company other than for Cause,
the Company discovers the occurrence of an act or failure to act by the option
holder that would have enabled the Company to terminate the option holder’s
employment for Cause had the Company known of such act or failure to act at the
time of its occurrence; or (C) subsequent to his termination of employment, the
option holder commits a Competitive Act (as defined in clause (iv)(A) of this
Section 6(e)) and, in each case, if the act constituting Cause is a Competitive
Act or Willful Misconduct (as defined in clause (iv)(C) of this Section 6(e)),
such act is discovered by the Company within three years of its occurrence,
then, unless otherwise determined by the Committee, (x) any and all outstanding
New Options held by such option holder as of the date of such termination or
discovery shall terminate and be forfeited; (y) if the act constituting Cause is
a Competitive Act or Willful Misconduct, the option holder (or, in the event of
the option holder’s death following the commission of such act, his
beneficiaries or estate) shall (1) sell back to the Company all shares that are
held, as of the date of such termination or discovery, by the option holder (or,
if applicable, his beneficiaries or estate) and that were acquired upon exercise
of the New Option on or after the date which is 180 days prior to the option
holder’s termination of employment (the “Acquired Shares”), for a per share
price equal to the per share exercise price of such option, and (2) to the
extent such Acquired Shares have previously been sold or otherwise disposed of
by the option holder (other than by reason of death) or, if applicable, by his
beneficiaries or estate, repay to the Company the excess of the aggregate Fair
Market Value of such Acquired Shares on the date of such sale or disposition
over the aggregate exercise price of such Acquired Shares.
For purposes of clause (ii)(y)(2) of this subsection (e), (A) the amount of the
repayment described therein shall not be affected by whether the option holder
or, if applicable, his beneficiaries or estate actually received such Fair
Market Value with respect to such sale or other disposition, and (B) repayment
may, without limitation, be effected, at the discretion of the Company, by means
of offset against any amount owed by the Company to the option holder or, if
applicable, his beneficiaries or estate.
(iii) If the employment of an option holder is terminated for any other reason
and if the Committee does not determine otherwise, all Unexercisable Options
held by such option holder shall be forfeited and shall lapse.
(iv) For purposes of this Section 6(e), “Cause” shall mean (A) prior to the
expiration of any Employee and Secrecy Agreement or any agreement containing
noncompetition provisions between the option holder and the Company, the
violation of either such agreement (“Competitive Act”); (B) the willful and
continued failure by the option holder to substantially perform his job duties
(other than any such failure resulting from the option holder’s incapacity due
to physical or mental illness), after demand for substantial performance is
delivered by the Company that specifically identifies the manner in which the
Company believes the option holder has not substantially performed his duties;
or (C) the willful engaging by the option holder in misconduct that is
materially injurious to the Company, monetarily or otherwise (“Willful
Misconduct”).
(f) No optioned shares shall be issued or transferred to an optionee until
purchased as provided in paragraph (d) above, and an optionee shall have none of
the rights of a stockholder with respect to such optioned shares until the
certificates therefor are registered in the name of such optionee upon exercise
of the option.

 

5



--------------------------------------------------------------------------------



 



7. Effect of Certain Changes.
If while unexercised options remain outstanding under this Plan (a) any “Person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act), other
than the Company, any person who on the date hereof is a director or officer of
the Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company, is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities; (b) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board, and any new director (other than a director designated by a person
who has entered into an agreement with the Company to effect a transaction
described in clause (a) or (c) of this Section 7) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof; or (c) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 80% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(an “Acceleration Event”), then each outstanding option that has not theretofore
become exercisable according to its terms shall become exercisable. Upon the
occurrence of an Acceleration Event, the Committee shall provide for the
cancellation of all options outstanding as of the effective date of such event.
Effective (i) prior to September 7, 2008, and (ii) on and after September 7,
2008, with respect to any stock options outstanding on September 7, 2008, that
were both earned and vested within the meaning of Section 409A of the Code on
December 31, 2004, upon such cancellation, the Company shall make, in exchange
therefor, a cash payment under any such option in an amount per share equal to
the difference between the per share exercise price of such option and (x) in
the case of a Nonstatutory Stock Option, the Fair Market Value of a share of
Common Stock on the date during the prior sixty-day period that produces the
highest Fair Market Value, and (y) in the case of an Incentive Stock Option,
such Fair Market Value on the effective date of the transaction. Effective on
and after September 7, 2008, with respect to all awards other than stock options
outstanding on September 7, 2008, that were both earned and vested within the
meaning of Section 409A of the Code on December 31, 2004, upon such
cancellation, the Company shall make, in exchange therefor, a cash payment under
any such option in an amount per share equal to the difference (if any) between
the per share exercise price of such option and the value of the consideration
that would be received per share of Common Stock in the Acceleration Event or,
if no consideration is to be received by the Company’s stockholders in
connection with the Acceleration Event, the Fair Market Value of a share of
Common Stock on the date of the Acceleration Event (except that such payment
shall be limited as necessary to prevent the option from being subject to
Section 409A of the Code).

 

6



--------------------------------------------------------------------------------



 



8. Laws and Regulations.
No shares of Common Stock shall be issued under this Plan unless and until all
legal requirements applicable to the issuance of such shares have been complied
with to the satisfaction of the Committee. The Committee shall have the right to
condition any issuance of shares to any Employee hereunder on such Employee’s
undertaking in writing to comply with such restrictions on the subsequent
disposition of such shares as the Committee shall deem necessary or advisable as
a result of any applicable law or regulation. The Company or a Subsidiary shall
have the right to deduct from all awards hereunder paid in cash any federal,
state or local taxes required by law to be withheld with respect to such cash
awards. In the case of Common Stock issued upon exercise of options or in the
case of any other applicable tax withholding requirement, the Employee or other
person receiving such stock or otherwise subject to tax shall be required to pay
to the Company or a Subsidiary the amount of any such taxes which the Company or
a Subsidiary is required to withhold with respect to such stock. The provisions
of this Plan shall be interpreted so as to comply with the conditions and
requirements of Rule16b-3, and, if the option is an Incentive Stock Option, with
Sections 422 and 424 of the Code, unless the Committee determines otherwise.
9. Other Terms and Conditions.
Options may contain such other terms, conditions or provisions, which shall not
be inconsistent with this Plan, as the Committee shall deem appropriate.
10. Amendment or Termination of the Plan.
The Board may at any time, and from time to time, terminate, modify, amend or
interpret the Plan in any respect; provided, however, that unless otherwise
determined by the Board, an amendment that requires stockholder approval in
order for the Plan to continue to comply with Section 162(m) of the Code or any
other law, regulation or stock exchange requirement shall not be effective
unless approved by the requisite vote of stockholders.
The termination or any modification or amendment of the Plan shall not, without
the consent of an Employee, adversely affect his rights under an option
previously granted to him.
11. Effective Date and Term of the Plan.
The adoption of the Plan shall become effective on May 5, 1992, subject to the
approval of stockholders. No option shall be granted pursuant to this Plan later
than May 4, 2002, but options theretofore granted may extend beyond that date in
accordance with their terms.
12. Compliance with Section 409A of the Code.
Effective January 1, 2005, at all times this Plan shall be interpreted and
operated (i) with respect to 409A Awards (as defined below), in accordance with
the requirements of Section 409A of the Code, unless an exemption is available
and applicable, (ii) to maintain the exemptions from Section 409A of the Code of
options granted under the Plan, and (iii) to preserve the status of deferrals
made prior to the effective date of Section 409A of the Code (“Prior
Deferrals”), if any, as exempt from Section 409A of the Code, i.e., to preserve
the grandfathered status of Prior Deferrals. For purposes of this Section 12,
“409A Awards” include all options that were not both earned and vested as of
December 31, 2004, and all options that were materially modified after
October 3, 2004, determined in each case within the meaning of Section 409A of
the Code. To the extent there is a conflict between the provisions of the Plan
relating to compliance with Section 409A of the Code and the provisions of any
award agreement issued under the Plan, the provisions of the Plan control.

 

7